OIST MOTION FOB BEHEABING
June 7, 1935
Mb. Chief Justice Dee Tobo
delivered the opinion of the court.
On April 17 last, this court decided this appeal, modifying the judgment appealed from in the sense of adjudging, as it did adjudge, the defendant to pay to the plaintiff-appellant $339.32, with interest thereon at six per cent per annum from January 21, 1927, and further to pay to her the sum of $50, with interest thereon at six per cent per annum from February 25, 1930.
"Within the extension granted to him the appellee presented, on May 11 last, a motion for particulars and extension, which was decided as follows:
“The motion for particulars is denied, for, although the various arithmetic operations which were necessary to make in order to reach the result upon which the judgment was based do not appear in the opinion of the court, the bases for such calculations do appear, that *380is, interest computed at 8 per cent per annum from the date of the document until three months after the maturity of the installments and at 6 per cent per annum during the period of default, the liquidation of principal and interest being required at the date of each partial payment, the latter to be applied first to the payment of the interest due;
"And with respect to the extension, a period is granted up to May 27 of this year for filing the motion for reconsideration.”
On May 27 the appellee filed this motion for reconsideration. He maintains therein that this court erred in its calculations in talcing as the price for the sale of the library $2,000, when according* to the instrument finally executed, such price was fixed at $1,900, with the result that the balance due is $249.53 instead of $339.32 which the court ordered him to pay.
Notice of the motion for reconsideration was given to the appellant and she was granted a period within which to answer the motion if she deemed it advisable, it being understood that if this court deemed it just it would not only reconsider its judgment but would enter in lieu thereof such judgment as might be proper.
On June 4 last, the appellant filed her opposition to the motion for reconsideration. It contains a careful study of all of the questions raised and a liquidation made upon the basis of Matte’s Interest Tables, compiled by Napoleón Matte, on the basis of a year of 365 days, which shows a balance due amounting to $335.01.
The original opinion on which our judgment is based commenced as follows:
"About the year 1922, the day and month not appearing, the plaintiff, Concepción Fernández, widow of Castro, sold a library which had belonged to her deceased husband, Antonio F. Castro, to the defendant attorney, Rafael Arjona Siaca, for $2,000; and separately sold as well a bookcase, the price of which was fixed at $50.”
With respect to the fifty dollars for the bookcase there is no question. With respect to the price of the library, the *381basis of $2,000 was in fact taken for onr calculations. If $1,900 appears in the document executed later, which is copied in the opinion itself, it is because the $100 previously paid on account was overlooked. The reconsideration sought does not lie.
Now then, since the liquidation made by the appellant herself shows a difference of $4.31 in favor of the appellee, our judgment must be modified by substituting the amount of $335.01 for $339.32, the question raised by the defendant appellee being thus definitely settled.